Citation Nr: 0834275	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-22 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA).

According to a June 2006 statement of the case, the RO 
reopened the appellant's service-connection claim for PTSD, 
however, the Board does not have jurisdiction to consider a 
claim that has been previously adjudicated unless new and 
material evidence is presented.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  See also Winters v. West, 12 
Vet. App. 203 (1999).  Therefore, although the RO in the 
current appeal has reviewed this claim on a de novo basis, 
the current issue before the Board is as reflected on the 
title page.

In August 2006, the veteran requested a personal hearing 
before a Veterans Law Judge.  In May 2008, the RO sent a 
letter to the veteran, informing him it was unable to 
schedule him on the February 2008 docket of hearings.  The RO 
requested that the veteran advise whether he would like to 
wait for a Travel Board hearing.  In response, the veteran 
requested that his appeal be decided on the evidence of 
record without a hearing.  As such, the Board finds the 
veteran's hearing request to be withdrawn.

Herein, the Board finds that new and material evidence has 
been submitted to reopen the veteran's service connection 
claim for PTSD.  The reopened claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Also, according to a VA Form 9, received in August 2007, the 
veteran expressed his desire to file a service connection 
claim for hypertension, claimed as due to exposure to Agent 
Orange.  This issue is referred to the RO for the appropriate 
development.  




FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO denied service 
connection for PTSD on the basis that there was no objective 
evidence showing that the veteran met the DSM-IV criteria for 
PTSD; the veteran did not perfect a timely appeal following 
appropriate notice.

2.  Evidence received since the January 2002 decision raises 
a reasonable possibility of substantiating the service 
connection claim for PTSD.  


CONCLUSIONS OF LAW

1.  A January 2002 rating decision that denied the veteran's 
service connection claims for PTSD is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001); currently, 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  Evidence received since the January 2002 rating decision 
that denied service connection for PTSD is new and material, 
and the veteran's service connection claim for such 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's new and material evidence claim for PTSD, the Board 
concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening his service connection claim for PTSD.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  A 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In a January 2002 rating decision, the RO denied the 
veteran's service connection claim for PTSD, in pertinent 
part.  The veteran was notified of that decision in the same 
month, but did not express disagreement with the PTSD denial.  
Thus, the January 2002 denial of service connection for PTSD 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

Since the January 2002 rating decision is final, the 
veteran's service connection claim for PTSD may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2006); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record when the RO issued the January 2002 rating 
decision contained service medical records, service personnel 
records, and VA medical evidence.  Although there was a post-
service diagnosis of PTSD rendered by a private physician, 
the veteran did not furnish any information regarding a 
claimed stressor.  There was no evidence of a confirmed 
stressor, and a nexus between any PTSD symptomatology and 
service, therefore, the veteran did not meet the DSM-IV 
criteria for PTSD.

Evidence received since the January 2002 rating decision 
includes additional VA and private medical evidence, and the 
veteran's contentions.  

On review, the Board finds that new and material evidence has 
been received since the January 2002 rating decision to 
reopen the service connection claim for PTSD. Significantly, 
since the issuance of the January 2002 rating decision, the 
veteran has submitted information regarding his claimed 
stressors, which he relates to his active military service.  
In addition, in May 2007, the veteran submitted a list of 
fellow soldiers killed in action.  This new evidence, either 
by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the PTSD claim.  38 C.F.R. § 3.156 (2007).  It 
raises a reasonable possibility of establishing the claim.  
Id.  Therefore, the evidence is considered new and material 
for the purpose of reopening the service connection claim for 
PTSD.  Accordingly, the service connection claim for PTSD is 
reopened.


ORDER

New and material evidence has been received to reopen the 
service connection claim for PTSD; to that extent, the appeal 
is granted.

REMAND

The Board, herein, has reopened the veteran's service 
connection claim for PTSD. Prior to analyzing the claim on 
the merits, the Board finds that further procedural 
development is necessary.
In August 2007 and March 2008, the veteran underwent VA 
"PTSD" examinations by the same examiner who diagnosed him 
with schizophrenia.  The examiner also indicated that the 
veteran met the DSM-IV stressor criteria for PTSD, and the 
symptom criteria for re-experiencing the traumatic event, but 
did not fulfill the symptom criteria for avoidance of the 
stimulus, or increased arousal.  

However, according to a VA progress note dated in January 
2008, Dr. Vega-Sala indicated that the veteran meets the 
criteria for avoidance symptoms and increased arousal.  
Therefore, clarification is necessary as to which DSM-IV 
criteria the veteran actually meets.  Though the VA examiner 
who conducted the August 2007 and March 2008 VA examinations 
indicated that she reviewed the claims folder, to include the 
January 2008 progress note, she did not reconcile her 
findings with Dr. Vega-Sala's findings.  

Review of the record also suggests that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  According to a "Certification" 
provided by P. I. Garcia, Ph.D., the veteran has been under 
the benefits of "SS" since 1974.  Therefore, on remand, the 
Board finds it necessary to ensure that any SSA records are 
associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a VCAA letter in 
order to ensure that all notification and 
development action required by the VCAA 
is completed, specifically to include 
sending a letter to the veteran which 
complies with the requirements of 38 
C.F.R. § 3.159(b) and notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should request from the SSA, 
all records related to the veteran's 
claim for Social Security benefits 
including all medical records and copies 
of all decisions or adjudications.

3.  The RO should ensure that all medical 
records showing psychiatric treatment 
from the VA Medical Center in San Juan 
should be obtained and associated with 
the claims folder.  

4.  Thereafter, the veteran's claims 
folder should be transferred to the VA 
examiner who conducted the August 2007 
and March 2008 VA "PTSD" examinations.  
The examiner must review the entire 
record and note that such has been 
accomplished.

The examiner is requested clarify whether 
the veteran meets all DSM-IV criteria for 
PTSD.   Specifically, the examiner should 
note whether the veteran meets the 
symptoms of avoidance and increased 
arousal.  Any finding or opinion should 
be reconciled with the January 2008 VA 
progress note written by Dr. Vega-Sala, 
as well as the VA examination reports 
dated in August 2007 and March 2008.  

If the VA examiner who conducted the 
August 2007 and March 2008 examinations 
is no longer available, or if this 
examiner determines that another 
examination would be helpful, the veteran 
should be scheduled for a new C&P 
examination.

5.  Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his 


representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


